Citation Nr: 0821923	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-07 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than July 15, 
1998, for the grant of non-service-connected pension.  

2.  Entitlement to an effective date earlier than July 15, 
1998, for the grant of service connection for congenital 
cervical spine fusion with scoliosis, stenosis and 
radiculopathy (cervical spine disability).

3.  Entitlement to an effective date earlier than July 15, 
1998, for the grant of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

4.  Entitlement to an effective date earlier than July 15, 
1998, for establishment of basic eligibility to Dependents' 
Educational Assistance (DEA) under Chapter 35, Title 38, 
United States Code.

5.  Entitlement to service connection for seizure disorder 
(also claimed as blackouts), to include as secondary to 
service-connected cervical spine disability.

6.  Entitlement to service connection for schizoaffective 
disorder (also claimed as depression and memory problems), to 
include as secondary to service-connected cervical spine 
disability.

7.  Entitlement to service connection for hypertensive 
cardiovascular disease, to include as secondary to service-
connected cervical spine disability.

8.  Entitlement to service connection for L5-S1 bilateral 
radiculopathy, to include as secondary to service-connected 
cervical spine disability.

9.  Entitlement to service connection for arthritis of the 
right knee, to include as secondary to service-connected 
cervical spine disability.

10.  Entitlement to service connection for arthritis of the 
left knee, to include as secondary to service-connected 
cervical spine disability.

11.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance of another person, 
or on account of being housebound.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1975.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), that granted non-service-connected 
pension, effective July 15, 1998.  

This case is also on appeal from a June 2004 rating decision 
that granted service connection for a cervical spine 
disability, effective July 15, 1998; granted a TDIU, 
effective July 15, 1998; and established basic eligibility to 
DEA under Chapter 35, Title 38, United States Code, effective 
July 15, 1998.

This case is also on appeal from an August 2005 rating 
decision that denied service connection for seizure disorder 
(also claimed as blackouts), schizoaffective disorder (also 
claimed as depression and memory problems), hypertensive 
cardiovascular disease, L5-S1 bilateral radiculopathy, 
arthritis of the right knee, and arthritis of the left knee, 
each disability to include as secondary to service-connected 
cervical spine disability.  The August 2005 rating decision 
also denied entitlement to SMC based on the need for regular 
aid and attendance of another person, or on account of being 
housebound.

The issues of service connection for seizure disorder (also 
claimed as blackouts), schizoaffective disorder (also claimed 
as depression and memory problems), hypertensive 
cardiovascular disease, L5-S1 bilateral radiculopathy, 
arthritis of the right knee, and arthritis of the left knee, 
each disability to include as secondary to service-connected 
cervical spine disability, and entitlement to SMC based on 
the need for regular aid and attendance of another person, or 
on account of being housebound, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for pension was received on July 15, 
1998.

2.  The veteran's application to reopen his claim for service 
connection for a cervical spine disability was received on 
July 15, 1998.

3.  The veteran's construed claim for a TDIU was received on 
July 15, 1998; prior to that date, he was not service-
connected for any disability.

4.  The legal criteria for eligibility for DEA were not met 
prior to July 15, 1998.


CONCLUSIONS OF LAW

1.  An effective date earlier than July 1998 for the grant of 
non-service-connected pension is not warranted.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2007).

2.  An effective date earlier than July 1998 for the grant of 
service connection for congenital cervical spine fusion with 
scoliosis, stenosis and radiculopathy is not warranted.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (b)(2) (2007).

3.  An effective date earlier than July 15, 1998, for the 
grant of a TDIU is not warranted.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5110(a) and (b)(2) (West 2002); 38 C.F.R. §§ 
3.155(a), 3.400(o)(2) (2007).

4.  The criteria for an effective date earlier than July 15, 
1998, for the award of DEA under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3501, 3510, 
5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 3.807(a), 
21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, a very general March 2003 VCAA letter addressed 
a number of types of VA claims, including service connection 
claims, TDIU claims and non-service-connected pension claims.  
A March 2004 VCAA letter specifically addressed the veteran's 
non-service-connected pension claim.  The veteran is now 
challenging the effective dates assigned following the grant 
of non-service-connected pension, service connection for a 
cervical spine disability, TDIU, and DEA eligibility.  In 
Dingess, the Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, VA's duty to notify in this case has been 
satisfied as to the issues.

Moreover, in this case any presumptions of prejudice due to 
inadequate VCAA notice have been overcome.  The veteran has 
been represented by an attorney with respect to each of the 
claims before the Board.  Statements of the case (SOCs) dated 
in February 2004 and February 2006 provided the veteran all 
pertinent law and regulations concerning these claims, 
demonstrating actual knowledge by the veteran of the 
information and evidence not of record that is necessary to 
substantiate the claims.  These factors show that any notice 
deficiencies did not affect the essential fairness of the 
adjudication, rebutting the presumption of prejudice.  For 
this reason, no further development is required regarding the 
duty to notify.

The Board also finds it significant that under the pertinent 
laws and regulations, the veteran has no entitlement to the 
claimed earlier effective dates as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As a result, 
no additional notice to the veteran could result in the 
claimed earlier effective dates.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  In this case, no VA examinations could result in 
the claimed earlier effective dates.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Turning to the merits of the claims, the veteran generally 
contends that he is entitled to the claimed earlier effective 
dates.  He does not make specific contentions as to what the 
correct effective dates should be.  

In general, applicable law and regulations concerning 
effective dates state that, except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance or a claim for increase will be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a). 

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  See 38 
U.S.C.A. § 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155; Rodriquez v. 
West, 189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 
Vet.App. 377 (1999).  While the VA should broadly interpret 
submissions from a veteran, it is not required to conjure up 
issues not specifically raised.  Brannon v. West, 12 Vet. 
App. 32 (1998).

An informal claim is defined as "[a]ny communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant...."  38 C.F.R. § 3.155.  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

Non-service-connected pension

A final August 1996 rating decision denied entitlement to a 
non-service-connected pension.  The veteran did not appeal 
this decision, so it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

The veteran submitted another claim for pension on July 15, 
1998.  This claim ultimately led to a September 2000 rating 
decision that granted non-service-connected pension.  The 
rating decision assigned an effective date of July 15, 1998.

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an effective date earlier than July 
15, 1998, is not warranted.  The provisions of 38 C.F.R. § 
3.400(a) specifically provide that the effective date of an 
award of pension based on a claim reopened after final 
disallowance will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  The record contains 
no document, dated after the final August 1996 rating 
decision and prior to the veteran's July 15, 1998 claim that 
constitutes a claim for non-service-connected pension.    
There is no evidence or statement dated between the August 
1996 rating decision and the veteran's July 15, 1998 claim 
that can be construed as a formal or informal claim for non-
service-connected pension.  Thus, the Board finds that an 
effective date prior to July 15, 1998 for the grant of non-
service-connected pension is not warranted.

Service connection 

The effective date for the grant of service connection is the 
day following separation from active service or date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

A final October 1995 rating decision denied service 
connection for residuals of a neck injury.  The veteran did 
not appeal this decision, so it became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

The veteran submitted his application to reopen the claim for 
service connection for a spinal condition on July 15, 1998.  
This claim ultimately led to a January 2004 Board decision 
that reopened the claim, and a June 2004 rating decision that 
granted service connection for congenital cervical spine 
fusion with scoliosis, stenosis and radiculopathy.  The 
rating decision assigned an effective date of July 15, 1998.

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an effective date earlier than July 
15, 1998, is not warranted.  The provisions of 38 C.F.R. § 
3.400(b)(2) specifically provide that the effective date of 
an award of compensation, based on an original claim, will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  The record contains no document, 
dated after the final October 1995 rating decision and prior 
to the veteran's July 15, 1998 claim that constitutes a claim 
for service connection for a cervical spine condition.  There 
is no evidence or statement dated between the October 1995 
rating decision and the veteran's July 15, 1998 claim that 
can be construed as a formal or informal claim for service 
connection.  Thus, the Board finds that an effective date 
prior to July 15, 1998 for the grant of service connection 
for a cervical spine disability is not warranted.

TDIU

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The relevant law provides that the effective date of an award 
of increased compensation shall be the earliest date at which 
it is ascertainable that an increase in disability has 
occurred, if the claim for an increased rating is received 
within one year from such date; otherwise the effective date 
is the date of receipt of the claim. 38 U.S.C.A. § 5110(a), 
(b)(2); 38 C.F.R. § 3.400(o)(2).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim, provided also that the claim is received 
within one year after the increase.  In these cases, the 
Board must determine under the evidence of record the 
earliest date that the increased rating was ascertainable.  
Hazan v. Gober, 10 Vet. App. 511, 521-22 (1997); Harper v. 
Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98, 63 
Fed. Reg. 56704 (1998).  Thus, if the increase occurred more 
than one year prior to the date the application is received, 
the effective date must be no earlier than the date of 
receipt of the application.

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an effective date earlier than July 
15, 1998, is not warranted.  The relevant law provides that 
the effective date of an award of increased compensation 
shall be the earliest date at which it is ascertainable that 
an increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date; 
otherwise the effective date is the date of receipt of the 
claim. 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o)(2).

The June 2004 rating decision that granted a TDIU noted that 
the veteran met the schedular criteria on that date, due to 
an award of service connection for cervical spine disability, 
evaluated as 60 percent disabling, effective that date.  The 
rating decision also noted that it construed a claim for a 
TDIU from the veteran's application for pension and the award 
of pension from July 15, 1998, and the receipt of SSA 
benefits prior to that date.  

The Board is aware that in a July 1996 claim for pension, the 
veteran also stated that he was totally disabled.  The 
veteran was not entitled to a TDIU at that time, as he did 
not meet the schedular requirements until July 15, 1998.

There is otherwise no indication earlier than July 15, 1998 
that the veteran was seeking a TDIU.  The record is devoid of 
any communication from the veteran prior to July 15, 1992, 
that could be construed as a formal or informal claim for a 
TDIU.  

The Board is also aware that a March 2001 VA Report of 
Contact provides that SSA had verified that the veteran 
started drawing SSA benefits in January 1998.  Later evidence 
from SSA indicates that the veteran's SSA benefits are based 
on unemployability.  While this document does provide 
evidence that the veteran was unemployable within the one 
year period prior to July 15, 1998 (see 38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o)(2; Hazan, supra; 
Harper, supra; VAOPGCPREC 12- 98), the fact remains that he 
was not service-connected for any disability before that 
date.  Indeed, July 15, 1998, is the effective date of the 
grant of service connection for a cervical spine disability 
on which the TDIU grant was based.  

DEA under Chapter 35, Title 38, United States Code

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, a child or surviving spouse of the veteran will 
have basic eligibility if the following conditions are met: 
(1) if the veteran was discharged from service under 
conditions other than dishonorable, or died in service; and 
(2) the veteran has a permanent total service-connected 
disability; or (3) a permanent total service-connected 
disability was in existence at the date of the veteran's 
death; or (4) the veteran died as a result of service-
connected disability.  38 U.S.C.A. §§3501, 3510; 38 C.F.R. 
§§3.807(a), 21.3021.

In the current case, the June 2004 rating decision found that 
the basic eligibility to DEA benefits was established as the 
evidence showed that the veteran had a total service-
connected disability, permanent in nature.  Since the claim 
for DEA benefits is predicated on the grant of TDIU benefits, 
the effective date can be no earlier than the effective date 
for the grant of TDIU benefits (July 15, 1998).  Thus, an 
effective earlier than July 15, 1998 date is not warranted 
for the grant of eligibility of DEA.

As the preponderance of the evidence is against each of the 
veteran's claims, the benefit of the doubt doctrine is not 
for application and the claims must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

An effective date earlier than July 15, 1998, for the grant 
of non-service-connected pension is denied.

An effective date earlier than July 15, 1998 for a grant of 
service connection for congenital cervical spine fusion with 
scoliosis, stenosis and radiculopathy is denied.

An effective date earlier than July 15, 1998, for the grant 
of a TDIU is denied.

An effective date earlier than July 15, 1998, for 
establishment of basic eligibility to DEA under Chapter 35, 
Title 38, United States Code is denied.


REMAND

A preliminary review of the record provides that additional 
development is required for the following claims:  
Entitlement to service connection for seizure disorder (also 
claimed as blackouts), schizoaffective disorder (also claimed 
as depression and memory problems), hypertensive 
cardiovascular disease, L5-S1 bilateral radiculopathy, 
arthritis of the right knee, and arthritis of the left knee, 
each disability to include as secondary to service-connected 
cervical spine disability; and entitlement to SMC based on 
the need for regular aid and attendance of another person, or 
on account of being housebound

Initially, the Board points out that in May 2007, following 
the issuance of the March 2007 SOC but prior to the RO's June 
2007 certification of the appeal to the Board, new evidence 
was submitted to the RO and added to the claims file.  This 
evidence consists of nearly four volumes and includes, among 
other things, new and non-duplicative VA treatment records 
dated during the appeal period that are pertinent to the 
veteran's claims being remanded herein.  

However, the RO has not considered this new VA medical 
evidence in relation to these claims.  While the RO rendered 
a deferred rating decision stating that the evidence was 
duplicative and that a supplemental statement of the case 
(SSOC) was not necessary, the Board's review of this evidence 
indicates that it is not entirely duplicative.  Indeed, VA 
treatment records dated from 2002 to 2004, not previously 
submitted, were entered into the record since the March 2007 
SOC.  

Under these circumstances, the Board has no alternative but 
to remand these matters for RO consideration of the 
additional evidence received, in the first instance, and to 
issue an SSOC reflecting such consideration.  See 38 C.F.R. 
§§ 19.31, 19.37 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should readjudicate the 
veteran's claims for the following:  
Entitlement to service connection for 
seizure disorder (also claimed as 
blackouts), schizoaffective disorder 
(also claimed as depression and memory 
problems), hypertensive cardiovascular 
disease, L5-S1 bilateral radiculopathy, 
arthritis of the right knee, and 
arthritis of the left knee, each 
disability to include as secondary to 
service-connected cervical spine 
disability; and entitlement to SMC 
based on the need for regular aid and 
attendance of another person, or on 
account of being housebound.  

2.  The RO is directed to address all 
evidence received by the RO in May 
2007, as well as any subsequently 
received pertinent evidence.  Upon 
consideration of such evidence, the RO 
should examine the record to determine 
if any further development is 
necessary, including whether a VA 
examination (or examinations) is 
appropriate.

3.  If any of the benefits sought on 
appeal remain denied, provide the 
veteran and his representative with an 
SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


